

116 HR 4592 IH: International Insurance Standards Act of 2019
U.S. House of Representatives
2019-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4592IN THE HOUSE OF REPRESENTATIVESOctober 1, 2019Mr. Heck (for himself and Mr. Budd) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo preserve the State-based system of insurance regulation and provide greater oversight of and
			 transparency on international insurance standards setting processes, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the International Insurance Standards Act of 2019. 2.Congressional findingsThe Congress finds the following:
 (1)The State-based system for insurance regulation in the United States has served American consumers well for more than 150 years and has fostered an open and competitive marketplace with a diversity of insurance products to the benefit of policyholders and consumers.
 (2)Protecting policyholders by regulating to ensure an insurer’s ability to pay claims has been the hallmark of the successful United States system and should be the paramount objective of domestic prudential regulation and emerging international standards.
 (3)The Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203) reaffirmed the State-based insurance regulatory system.
			3.Requirement that insurance standards reflect United States policy
			(a)Requirement
 (1)In generalParties representing the Federal Government in any international regulatory, standard-setting, or supervisory forum or in any negotiations of any international agreements relating to the prudential aspects of insurance shall not agree to, accede to, accept, or establish any proposed agreement or standard if such parties determine that the United States system of insurance regulation would not satisfy such proposals.
 (2)InapplicabilityParagraph (1) shall not apply to any forum or negotiations relating to a covered agreement (as such term is defined in section 313(r) of title 31, United States Code).
 (b)Federal Insurance Office functionsSubparagraph (E) of section 313(c)(1) of title 31, United States Code, is amended by inserting Federal Government after United States. (c)Negotiations; regulatory dialogues (1)NegotiationsNothing in this section shall be construed to prevent participation in negotiations of any proposed agreement or standard.
 (2)Regulatory dialoguesNothing in this section shall apply to regulatory dialogues not intended to create standards or result in an agreement not creating standards relating to the prudential aspects of insurance.
 4.State insurance regulator involvement in international standard settingIn developing international insurance standards or agreements pursuant to section 3, and throughout the negotiations of such standards or agreements, and in regulatory dialogues, parties representing the Federal Government shall, on matters related to insurance, closely consult, coordinate with, and seek to include in such meetings State insurance commissioners or, at the option of the State insurance commissioners, designees of the insurance commissioners acting at their direction.
		5.Consultation with Congress
 (a)RequirementParties representing the Federal Government with respect to any agreement under section 3 shall provide written notice to and consult with the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate, and any other relevant committees of jurisdiction—
 (1)before initiating negotiations to enter into the agreement, regarding— (A)the intention of the United States to participate in or enter into such negotiations; and
 (B)the nature and objectives of the negotiations; and (2)during negotiations to enter into the agreement, regarding—
 (A)the nature and objectives of the negotiations; (B)the implementation of the agreement, including how it is consistent with and does not materially differ from or otherwise affect Federal or State laws or regulations;
 (C)the impact on the competitiveness of United States insurers; and (D)the impact on United States consumers.
 (b)Consultation with Federal Advisory Committee on InsuranceBefore entering into an agreement under section 3, the Secretary of the Treasury shall seek to consult with the Federal Advisory Committee on Insurance formed pursuant to section 313(h) of title 31, United States Code.
 6.Report to Congress on international insurance agreementsBefore entering into an agreement under section 3, parties representing the Federal Government shall submit to the appropriate congressional committees and leadership a report that describes—
 (1)the implementation of the agreement, including how it is consistent with and does not materially differ from or otherwise affect Federal or State laws or regulations;
 (2)the impact on the competitiveness of United States insurers; and (3)the impact on United States consumers.
 7.Inapplicability to trade agreementsThis Act shall not apply to any forum or negotiations related to a trade agreement. 